                   IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


REGINALD FULLARD,            )
                             )
               Plaintiff,    )
                             )
           v.                )                             1:19CV869
                             )
NORTH CAROLINA DEPARTMENT )
OF PUBLIC SAFETY,            )
                             )
               Defendant(s). )


                                             ORDER

       The Recommendation of the United States Magistrate Judge was filed with the court

in accordance with 28 U.S.C. § 636(b) and, on November 23, 2020, was served on the parties

in this action. Plaintiff objected to the Recommendation.

       The court has appropriately reviewed the portions of the Magistrate Judge’s report to

which objection was made and has made a de novo determination which is in accord with the

Magistrate Judge’s report.       The court therefore adopts the Magistrate Judge’s

recommendation.

       IT IS THEREFORE ORDERED that Plaintiff’s document entitled, “Affidavit of

Facts, Objection Filed”, (ECF No. 8), construed as a motion for reconsideration of the court’s

Judgment, and Plaintiff’s motion entitled, “Petition Motion for Stay to Amend Action

Pursuant to 42 U.S.C. § 1983 the Form Process of Complaint”, (ECF No. 9), are DENIED.

       This, the 5th day of February 2021.

                                             /s/ Loretta C. Biggs
                                             United States District Judge




      Case 1:19-cv-00869-LCB-JLW Document 13 Filed 02/05/21 Page 1 of 1
